UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULES OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 230 Park Avenue, Suite 534, New York, NY 10169 (Address of principal executive offices) (Zip code) Eric M. Rubin, President, 230 Park Avenue, Suite 534, New York, NY 10169 (Name and address of agent for service) with a copy to: Jon S. Rand, Esq. Dechert LLC 1095 Avenue of the Americas New York, NY10036-6797 Registrant's telephone number, including area code:(212) 488-1331 Date of fiscal year end:10/31 Date of reporting period:01/31/12 Form N-Q is to be used by registered management investment companies, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments The Schedules of Investments as of January 31, 2012 are filed herewith. American Independence Funds Schedule of Portfolio Investments Stock Fund January 31, 2012 (Unaudited) Security Description Shares Value ($) Common Stocks — 92.8% Consumer Discretionary — 24.7% AutoZone, Inc. (a) Johnson Controls, Inc. Omnicom Group, Inc. Saks, Inc. (a) Starbucks Corp. Target Corp. Time Warner, Inc. Viacom, Inc., Class B Consumer Staples — 5.2% Diageo PLC - ADR (b) Imperial Tobacco Group PLC - ADR (b) Energy — 6.4% Occidental Petroleum Corp. Oil States International, Inc. (a) Financials — 14.9% Capital One Financial Corp. Citigroup, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Lazard, Ltd., Class A (b) Morgan Stanley Health Care — 10.4% Cardinal Health, Inc. Covidien PLC (b) McKesson Corp. Thermo Fisher Scientific, Inc. (a) Industrials — 14.1% Caterpillar, Inc. Cummins, Inc. General Dynamics Corp. Nielsen Holdings NV (a) (b) Raytheon Co. Information Technology — 4.9% Dell, Inc. (a) SanDisk Corp. (a) Materials — 12.2% Barrick Gold Corp. (b) Freeport-McMoRan Copper & Gold, Inc. Mosaic Co. (The) See Notes to Schedules of Portfolio Investments American Independence Funds Schedule of Portfolio Investments Stock Fund January 31, 2012 (Unaudited) Security Description Shares Value ($) Common Stocks — 92.8% (continued) Materials — 12.2% (continued) Teck Resources, Ltd., Class B (b) Total Common Stocks (Cost $122,988,883) Total Investments (Cost $122,988,883(c)) — 92.8% $ Other assets in excess of liabilities — 7.2% NET ASSETS — 100.0% $ (a) Non-income producing security. (b) Foreign security incorporated outside the United States. (c) See Notes to Schedules of Portfolio Investments for tax unrealized appreciation (depreciation) of securities. Summary of Abbreviations ADR — American Depositary Receipt Other Information: The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Schedules of Portfolio Investments. Valuation Inputs at Reporting Date: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks $ $
